Citation Nr: 0119298	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected traumatic encephalopathy, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO.  



REMAND

The veteran avers that a rating greater than 30 percent for 
his service-connected traumatic encephalopathy is warranted.  
He also claims that he is legally blind and that his eyesight 
has been deteriorating since the initial concussion after his 
in-service car accident.  

The record includes VA examination reports dated in January 
1998 and September 1999, and a report of neuropsychological 
testing, dated in March 2000.  Those VA reports show that the 
veteran had neurological imaging or MRI studies conducted by 
his private neurologist, that he suffered a stroke in 1995, 
and that he was treated by an optometrist concerning his eye 
complaints.  

However, pertinent records do not appear to have been 
associated with the veteran's claims folder.  Specifically, 
the VA examiner in January 1998 noted that the veteran was to 
bring a copy of the private neurological imaging or MRI 
studies back to the examiner for review, and the VA examiner 
in September 1999 noted that the private reports should be 
obtained or that VA studies should be conducted.  The private 
treatment records, dated in May 1998, disclosed that the 
veteran had been treated by an optometrist.  In addition, 
treatment records dealing with his stroke residuals do not 
appear to have been associated with the claims folder.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected traumatic 
encephalopathy since 1997.  The RO also 
should ask the veteran to provide 
information regarding his optometry visit 
or other eye care visit in 1998; the 
names, addresses, and dates of all 
hospitalizations; and the name and 
address of the location where his MRI was 
conducted, and the name and address of 
the physician whose care he was under 
when the MRI was conducted. After 
securing the necessary release(s), the RO 
should make attempts to obtain these 
records.  

2.  Then, the RO should schedule the 
veteran for VA eye and psychiatric 
examinations in order to determine the 
current severity of the service-connected 
traumatic encephalopathy.  The claims 
folder and a copy of this remand should 
be provided to the VA examiner.  All 
indicated diagnostic studies should be 
performed in this regard.  Detailed 
clinical findings referable to the 
service-connected traumatic 
encephalopathy should be identified and 
reported in terms of the Rating Schedule.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must review the evidence and contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

